[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: COSTS
The court, after argument, awards the following costs, payable by the plaintiff to the defendant: CT Page 4010-KKKKK
    All proceedings before trial                        $  50.00 Trial of an issue of fact                              75.00 Trial of a complex issue                              200.00 Subpoena — Beatrice Holt                               30.00 Depositions out of state Michael Greenberg                                      40.00 Diagrams                                              600.00 Dr. Strunk                                           3000.00 Dr. Matthay                                          1400.00 Dr. Smith                                            3000.00 Dr. Mustalish                                        2500.00
The court has before it no evidence of investigative costs. In addition, the court can not find that the charge for the demonstrative exhibit is reasonable in light of the billing practices of its producer, which do not reflect the actual time spent in creation or a particular product.
The court sustains the objections to costs claimed which were related to witnesses not called, depositions not noticed by the defendant, costs previously awarded and witness preparation and deposition costs. M. DeMatteoConstruction Co. v. New London, 236 Conn. 710 (1996).
The court therefore awards the defendant $10,895.00 in costs.
By the Court
Elaine Gordon, Judge